 

July 31, 2013

 

Infinity Augmented Reality, Inc.

45 Broadway

New York, New York 10006

 

Gentlemen:

 

This letter confirms that I, Adi Sheleg, hereby resign my position as a
Director, and all other positions to which I have been assigned, regardless of
whether I served in such capacity, of the Company, effective immediately. My
resignation is not the result of any disagreement with the Company on any matter
relating to its operations, policies (including accounting or financial
policies) or practices.

 

Sincerely,

 

/s/ Adi Sheleg

  Adi Sheleg       Dated: July 31, 2013  

 



 

 

